Citation Nr: 0726236	
Decision Date: 08/22/07    Archive Date: 08/29/07	

DOCKET NO.  06-03 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial disability rating in excess of 
30 percent for a chronic acquired psychiatric disability, 
classified for rating purposes as anxiety disorder with 
depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Denver, Colorado.  

With regard to a claim for service connection for Hepatitis C 
the veteran was issued a statement of the case in December 
2005.  In a substantive appeal dated in January 2006, he 
referred only to appeals pertaining to tinnitus, bilateral 
hearing loss, and "PTSD."  No reference was made to Hepatitis 
C.  

A review of the record reveals that in the decision review 
officer decision dated in December 2005, service connection 
for a chronic acquired psychiatric disability was granted.  A 
30 percent rating was assigned, effective January 30, 2004, 
the date of receipt of the veteran's claim.  The disability 
was classified for rating purposes as "anxiety disorder with 
depressive disorder (also claimed as post-traumatic stress 
disorder)."  

At a discussion prior to the video conference hearing in June 
2006, the issues for appellate consideration were clarified.  
It was determined that the issues for consideration by the 
Board were entitlement to service connection for bilateral 
hearing loss and for bilateral tinnitus, as well as his 
desire for a disability rating in excess of 30 percent for a 
chronic acquired psychiatric disorder.  The Board points out 
to the veteran that his psychiatric symptoms are evaluated as 
one disability entity for rating purposes, regardless of the 
diagnosis.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  

2.  There is no medical evidence of record documenting the 
presence of bilateral hearing loss or tinnitus during service 
or for years thereafter.  There is no competent medical 
evidence of record indicating a nexus between any current 
hearing loss and tinnitus on one hand and the veteran's 
active service on the other.

3.  Manifestations of the veteran's psychiatric disability 
include depression, sleep difficulty, occasional panic 
attacks, and anger.  

4.  The veteran's speech is articulate, his thought processes 
are logical and goal-oriented, his orientation is reasonable, 
and there is no indication of impaired judgment or impaired 
memory.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for a chronic acquired psychiatric disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9413 (2006).  

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5102, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).

3.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 38 U.S.C.A. § 1110, 5102, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. § 38 U.S.C.A. § 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants in the development of their claims.  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and advice necessary to substantiate a 
claim for VA benefits, and to redefine the obligations of VA 
with respect to the duty to assist a veteran with a claim.  
In the instant case, the Board finds that VA has essentially 
fulfilled its duties to assist and notify the veteran in 
accordance with the provisions of the VCAA.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. 
§ 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(a); 38 C.F.R. § 3.159 (b); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Beverly v. Nicholson, 19 Vet. App. 394 
(2005) (outlining VCAA notice requirements).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of 38 U.S.C.A. § 5103 (a) and 
38 C.F.R. § 3.159 (b) apply to all five elements of a service 
connection claim.  Those elements are:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; and (4) degree of 
disability; and (5) effective date of the disability.

A review of the record reveals there has been compliance with 
these mandates.  In March and November 2004 communications, 
the veteran was informed of the VCAA and was told what the 
evidence had to show to establish entitlements to the 
benefits sought.  He was also told what information or 
evidence was needed from him.  Although he was not informed 
as to the manner in which VA determines effective dates or 
increased disability ratings, he is not prejudiced by that 
shortcoming with regard to hearing loss and tinnitus, as 
these have no significance unless the claims are allowed, and 
the decision below does not result in an allowance of the 
claims with regard to either tinnitus or hearing loss.  The 
Board notes that neither the veteran nor his representative 
has alleged that notice in this case was less than adequate.

The veteran's service medical records and all identified post 
service treatment records have been obtained.  The veteran 
has been accorded special psychiatric and audiologic 
examinations by VA.  In addition, the veteran presented 
testimony on his own behalf at a video conference hearing 
before the undersigned in June 2006.  A transcript of the 
proceedings is of record and has been reviewed.  Accordingly, 
the Board finds that VA has satisfied the notification and 
duty to assist provisions of the VCAA.  

Pertinent Legal Criteria for Service Connection

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303 (d).

When the veteran had active service for ninety (90) days or 
more, and certain chronic diseases, including sensorineural 
hearing loss, are manifest to a compensable degree of 10 
percent or more within the first year following separation 
from service, service connection will be presumed for that 
condition.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in 
service incurrence or aggravation of a disease or injury; (3) 
medical evidence of a nexus between the claimed in service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 19 Vet. App. 427 431 (2006); Accord Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d  
1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran and his 
representative fail to demonstrate one element, denial of 
service connection will result.  Coburn, supra.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 
Vet. App. 1 (1999).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases for supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient or relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  (The law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).

Based on a longitudinal review of the evidence of record, the 
Board finds that the evidence is against the claims for 
service connection.  Initially, the Board notes that as a lay 
person, the veteran himself does not qualify to opine on 
matters requiring medical knowledge, such as the etiology of 
any current hearing loss or tinnitus.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183 (1997)  (A lay person is generally not capable of opining 
on matters requiring medical knowledge).  

With regard to the claims, the veteran's personnel records 
show that he served in the military as a radio teletype 
operator.  There is no reference to complaints or 
abnormalities regarding hearing loss or tinnitus in these 
service records.  The post service medical records do not 
document the presence of hearing loss until 2004, many years 
following service discharge.  The Board notes that in an 
assessment of a service claim, the passage of a lengthy 
period of time when the veteran has not complained of the 
disorder at issue will be considered.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The absence of supportive 
evidence of the presence of hearing loss and/or tinnitus for 
a long period of time between service and initial 
documentation of the presence of a disability weighs against 
the claim.  Additionally, the veteran was accorded a 
comprehensive VA audiology examination by an audiologist.  A 
diagnosis was made of moderately severe sensorineural hearing 
loss bilaterally.  The examiner stated that based on the 
information of normal hearing at the time of service 
discharge examination, it was his opinion that the veteran's 
current hearing loss and claimed tinnitus were "less likely 
as not" the result of any noise exposure he sustained while 
in service.  There is no medical opinion of record to the 
contrary.  Accordingly, the Board must deny the claims with 
regard to these issues.

Increased Rating for Psychiatric Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disability (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during active military service and their residual conditions 
in civil occupations generally.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.3 (2006).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on facts found.  
In other words, the evaluations may be "staged."  Fenderson 
v. West, 12 Vet. App. 119, 125-126 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustments during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability for a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Under the formula for rating mental disorders, a 30 percent 
rating is provided when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

The next higher rating of 50 percent is assigned where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (i.e., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances in 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher rating of 70 percent is provided when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control, (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  

The maximum schedular rating of 100 percent is warranted 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9413.

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240 (1995); 
see also Richards v. Brown, 9 Vet. App. 266 (1996), citing 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., (DSM-IV), 
page 32.  

A score of 51 to 60 is provided when there are moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Factual Background and Analysis

After review of the evidence and the pertinent provisions of 
the Rating Schedule set forth above, the Board finds that the 
manifestations of the veteran's psychiatric disability do not 
more nearly approximate the criteria for the assignment of a 
disability rating in excess of the 30 percent in effect at 
any time during the appeal period.

The key items for consideration are the reports of VA 
outpatient visits on occasions in 2004 and 2005, as well as 
the report of a VA psychiatric examination accorded the 
veteran in December 2004.  At the time of the rating 
examination accorded the veteran in December 2004, it was 
noted the claims file was available and reviewed by the 
examiner.  The veteran had been divorced from his second wife 
in 2003.  He had no children except for a stepson.  He stated 
he was not currently working.  The veteran was currently 
seeing two physicians in individual therapy one time a month.  
He was taking Wellbutrin.  He denied ever having been 
hospitalized for psychiatric purposes.  

He stated that in the years following service, he had had 
problems with authority and had much anger.  He stated that 
he also had difficulty sustaining intermittent relationships.  
He stated that his most disturbing symptom was his difficulty 
with authority figures.  He reported very low energy and 
variable problems with concentration and memory.  He also 
reported occasional panic attacks from anger and fear and 
hypoventilation.  Although reporting some obsessive traits, 
he denied any overt psychotic symptoms.  

He currently lived in a two bedroom apartment and reported 
that he read and used a computer.  He stated that in the 
afternoon he talked on the telephone and took care of some of 
his own businesses related to firewood, satellite dishes, and 
real estate.  In the evening he watched a lot of television.  

On examination he was described as casually dressed and 
neatly groomed.  He exhibited normal demeanor.  Motor 
functioning appeared grossly intact.  His speech was 
articulate.  Thought processes were goal-logical and goal-
directed.  On a May mental status examination, he scored 
about a 27 out of 30.  Overall, his orientation, 
registration, attention, calculation, recall, language, and 
visual motor skills were reasonable.  

The veteran also stated that as he was aging, he was getting 
more fearful about his ability to bounce back and start 
businesses and relationships all over again.  He described 
less self-confidence and felt more easily stressed and more 
irritable.  He reported some symptoms associated with 
depression.  He also reported some occasional panic attacks.  
He currently lived alone in a two bedroom apartment and 
stated he was able to take care of himself from funds that he 
had saved from some of his business dealings.  While he 
reported some nightmares, he did not report a full array of 
symptoms such as hyperarousal, avoidance of behaviors, or 
reliving stressful experiences.  

He was given Axis I diagnoses of: depressive disorder; 
anxiety disorder; alcohol and polysubstance abuse, reported 
to be in full remission.  He was given an Axis II diagnosis 
of a personality disorder.  The examiner gave a GAF score of 
58.  

Reports of VA outpatient records include one dated in April 
2005.  The veteran was seen at that time for individual 
psychotherapy for the first session since September 2004.  He 
had been traveling extensively.  It was noted he was "living 
his solitary life and taking care of some business in 
Arizona."  He also visited Vietnam with an interest in seeing 
if his return there would spark any lost memories or 
clarification about the impact of the war on his life.  He 
came away with no new sense of himself or the sequelae of the 
war.  However, he reported an increase in Vietnam-related 
dreams since his return.  It was determined that the most 
important issue was for him to take responsibility for his 
current behavior, especially his temper outbursts.  He 
acknowledged that his improvement and mastery in this area 
was self-limited, perhaps even self-defeating.  He was to 
continue individual therapy and return the following month.  

In view of the foregoing, the Board finds that the disability 
picture attributable to the veteran's psychiatric 
symptomatology, does not warrant a disability rating in 
excess of 30 percent at any time during the appeal.  There 
has been no showing of social or industrial impairment of 
more than a moderate degree.  The GAF scores provided do not 
reflect any more than moderate impairment attributable to the 
PTSD.  The Board acknowledges that GAF scores are merely 
guidelines the Board uses in assessing one's overall 
disability picture, but the Board notes that the various 
evaluations provide no indication of any more than moderate 
social or industrial impairment since the grant of service 
connection.  While the veteran has reported occasional 
difficulty with panic attacks, depression, and anxiety, these 
are contemplated in the currently assigned 30 percent rating.  
Accordingly, the Board finds no basis upon which to grant a 
disability rating in excess of the 30 percent currently in 
effect at any time during the appeal period.  As indicated 
above, at the time of the December 2004 mental status 
examination, while the veteran referred to hearing problems 
with concentration and memory, occasional panic attacks, 
depression, and anxiety, his speech was articulate, thought 
processes were logical, and his orientation, registration, 
attention and calculation, recall, language and visual motor 
skills were all reasonable.  Therefore, there is no basis 
upon which a higher disability rating is in order.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



An initial disability rating in excess of 30 percent for a 
chronic acquired psychiatric disability is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


